 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    RAY ANTONIO AZCARATE,                              Case No. 2:17-cv-02190-RFB-GWF
12                       Petitioner,                     ORDER
13            v.
14    BRIAN WILLIAMS, et al.,
15                       Respondents.
16

17           Petitioner has filed a notice of no intent to seek leave to file a second amended petition

18   (ECF No. 23). Respondents will need to respond to the first amended petition (ECF No. 14).

19           IT THEREFORE IS ORDERED that respondents will have forty-five (45) days from the

20   date of entry of this order to answer or otherwise respond to the first amended petition (ECF No.

21   14). Respondents must raise all potential affirmative defenses in the initial responsive pleading,

22   including lack of exhaustion and procedural default. Successive motions to dismiss will not be

23   entertained.

24           IT FURTHER IS ORDERED that if respondents file and serve an answer, then they must

25   comply with Rule 5 of the Rules Governing Section 2254 Cases in the United States District

26   Courts. Petitioner then will have forty-five (45) days from the date on which the answer is served

27   to file a reply.

28   ///
 1           IT FURTHER IS ORDERED that if respondents file and serve a motion, then petitioner

 2   will have forty-five (45) days from the date of service of the motion to file a response to the

 3   motion. Respondents then will have twenty-one (21) days from the date of service of the

 4   response to file a reply.

 5           DATED: February 21, 2019.
 6                                                                 ______________________________
                                                                   RICHARD F. BOULWARE, II
 7                                                                 United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
